1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    MAGNUM PROPERTY                           Case No.: 20cv475-LAB (MSB)
      INVESTMENTS, LLC
12
                                   Plaintiff,   ORDER DENYING MOTION FOR
13                                              LEAVE TO PROCEED IN
      v.                                        FORMA PAUPERIS; AND
14
      ZENAIDA AQUINDE, et al.
15                                              ORDER OF REMAND
                               Defendants.
16
17
18         Defendant Zenaida Aquinda removed this unlawful detainer action from state
19   court, citing federal question jurisdiction and jurisdiction under 28 U.S.C. § 1443.
20   She disclaims diversity jurisdiction, and no other basis for this Court’s jurisdiction
21   appears in the notice of removal or complaint.
22         Aquinda’s federal defenses or counterclaims do not give rise to federal
23   question jurisdiction. See Vaden v. Discover Bank, 556 U.S. 49, 60 (2009).
24   Aquinda seems to recognize this, and alleges that California state courts will not
25   respect her rights. She therefore relies on § 1443 as an exception to the well-
26   pleaded complaint rule. This statute, however, permits parties to remove otherwise
27   unremovable actions only where the party is asserting a federal claim of race
28   discrimination that state courts will not enforce. See Liu v. Tan, 2018 WL 1371252,

                                                1
                                                                                    20cv475
1    at *1 (N.D. Cal., Feb. 26, 2018) (citing City of Greenwood, Miss. v. Peacock, 384
2    U.S. 808, 824–28 (1966).)
3          Furthermore, a defendant seeking removal bears the burden of showing that
4    removal proper, and the removal statute is strictly construed against removal
5    jurisdiction. Id. (citing Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th
6    Cir. 2009)). Conclusory allegations that state courts do not or will not respect a
7    defendant’s rights are insufficient. Emerson v. Mitchell, 2019 WL 1405600, slip op.
8    at *2 (E.D. Cal., Mar. 28, 2019) (citing Bogart v. People of State of Cal., 355 F.2d
9    377, 381 (9th Cir. 1966)).
10         The caption in the of removal also cites 42 U.S.C. §§ 1983 and 1985, but
11   neither of these give rise to jurisdiction here, and the notice does not mention them
12   except in passing.
13         This action is ORDERED remanded to the Superior Court of California for
14   the County of San Diego. The motion to proceed in forma pauperis is DENIED AS
15   MOOT.
16
17
18         IT IS SO ORDERED.
19   Dated: March 17, 2020
20
21                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
22
23
24
25
26
27
28

                                               2
                                                                                   20cv475
